CORRECTED NOTICE OF ALLOWANCE

The previous Notice of Allowance issued on 07/01/2022 has been withdrawn.
This is a Corrected Notice of Allowance for application 16/889,742 filed on 06/01/2020 and amended on 07/20/2022. The Corrected Notice of Allowance is issued to clarify the amendment of the limitation “each” in claim 1, line 11.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Anthony King (Reg. 49063) on 06/16/2022.

The application has been amended as follows:

Claim 1 has been amended as follows:
On line 11, “other and each disposed” has been amended to --- other and each of the pair of parallel arms disposed ---.
	
Claim 2 has been amended as follows:
On line 3, “both the at least” has been amended to --- the at least ---.
On line 3, “substantially” has been deleted.
	
Claim 4 has been amended as follows:
On line 3, “both the at least” has been amended to --- the at least ---.
On line 3, “substantially” has been deleted.

Claim 11 has been amended as follows:
On line 4, “substantially” has been deleted.

Claim 16 has been amended as follows:
On line 11, “substantially” has been deleted.

Claim 17 has been amended as follows:
On line 3, “each” has been amended to --- each of the plurality of magnets ---.
On line 3, “substantially” has been deleted.


Allowable Subject Matter
The prior art of record fails to teach or disclose the exercise machine in combination with all the structural and functional limitations of the independent claim 1 and further comprising a main frame having a head tube and a down tube, a weighted flywheel attached to the main frame, a magnetic brake cassette sub-assembly has a linear track, a brake arm sub-assembly has a pair of parallel arms spaced apart from each other, each of the pair of parallel arms disposed on a side of the weighted flywheel, at least one magnet disposed on each of said pair of parallel arms and the brake arm sub-assembly slides along said first linear track in a direction in line with a radial direction from the axis of the weighted flywheel; a brake arm sub-assembly has a second linear track to slidably attach to the first linear track and the brake arm sub-assembly does not pivot relative to the main frame. 
The prior art of record fails to teach or disclose the exercise machine in combination with all the structural and functional limitations of the independent claim 16 and further comprising a main frame having a head tube and a down tube, a weighted flywheel has an axis and a non-ferrous metal band defining a perimeter curvature, a magnetic brake cassette sub-assembly has a first linear track, a brake arm has an arm with an arcuate surface with a degree of curvature substantially equal to a degree of the perimeter curvature, a plurality of magnets disposed on said arcuate surface, the brake arm sub-assembly is capable of linearly moving in a radial direction relative to the axis of the weighted flywheel

The following is an examiner’s statement of reasons for allowance: 

The prior art of record Lo (US 2016/0310785 A1) teach a spinning bike including a frame, a flywheel connected to the frame, a magnetic resistance device for providing magnetic resistance against the flywheel, an adjustment assembly for moving the magnetic resistance device relative to the flywheel, and a sensor device for measuring the magnetic resistance. The prior art of record Lo further teach the magnetic brake cassette sub-assembly has a first linear track. However, the prior art of record fails to teach or disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising a brake arm sub-assembly has a second linear track to slidably attach to the first linear track and the brake arm sub-assembly does not pivot relative to the main frame. 

The prior art of record Gibson et al  (US 2017/0239506 A1) teach an adjustable resistance system is provided for an indoor cycle comprising a resistance assembly, a brake assembly, and resistance adjustment assembly. Specifically, the prior art of record Gibson teach the magnetic brake cassette sub-assembly has a first linear track. However, the prior art of record fails to teach or disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising a brake arm sub-assembly has a second linear track to slidably attach to the first linear track and the brake arm sub-assembly does not pivot relative to the main frame.

The reference Huang (US 2018/0369643 a1) teach an exercise equipment includes a torque generating mechanism and a resistance adjusting mechanism. Specifically, the reference Huang teach the magnetic brake cassette sub-assembly has a first linear track and the brake arm sub-assembly does not pivot relative to the main frame. However, the reference Huang fails to teach or disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising a brake arm sub-assembly has a second linear track to slidably attach to the first linear track.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO N DO/Examiner, Art Unit 3784                      

/Megan Anderson/Primary Examiner, Art Unit 3784